Citation Nr: 0633894	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  04-40 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
headache disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for skin 
rash.

3.  Entitlement to service connection for a headache 
disorder.

4.  Entitlement to service connection for a cervical spine 
disorder.

5.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a left knee injury, status post surgical removal 
of cartilage, with arthritis.

6.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active service in the United States Marine 
Corps from September 1965 to January 1970.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in September 2003, January 2004, and 
July 2004 by the St. Petersburg, Florida, Regional Office 
(RO) of the Department of Veterans Affairs (VA).   

Rating decisions in November 1970 and May 1971 denied the 
veteran's claim of entitlement to service connection for 
headaches.  The veteran did not initiate an appeal to the 
Board of those determinations by the agency of original 
jurisdiction by filing a timely notice of disagreement and, 
consequently, the November 1970 and May 1971 rating actions 
denying service connection for headaches became final.  See 
38 U.S.C.A. § 7105 (West 2002).  In June 2003, the veteran 
filed a claim for service connection for headaches and has 
submitted additional evidence in an attempt to reopen his 
claim for service connection for headaches.  The RO found 
that the additional evidence is not new and material, and the 
current appeal on that issue ensued.  

A rating decision in May 1994 denied the veteran's claim of 
entitlement to service connection for skin rash.  In June 
2003, the veteran filed a claim for service connection for a 
skin rash.  The RO's VA Form 8, Certification Of Appeal, 
dated in April 2006, listed as an issue on appeal entitlement 
to service connection for skin rash as secondary to Agent 
Orange, a herbicide used by American Forces in Vietnam, and 
the veteran said in a statement received in November 2003 
that he is only claiming entitlement to service connection 
for skin rash on a direct basis and not on a presumptive 
basis as a disease resulting from exposure to herbicides in 
Vietnam.  Nevertheless, the May 1994 rating decision denied 
entitlement to service connection for skin rash on both a 
presumptive basis and on a direct basis, so the issue before 
the Board for appellate review related to the veteran's skin 
is whether new and material evidence has been received to 
reopen a claim of entitlement to direct service connection 
for skin rash.

The rating decision in July 2004 granted entitlement to 
service connection for PTSD and assigned an evaluation of 30 
percent effective June 26, 2003, the date of claim.  The 
veteran initiated and perfected an appeal to the Board of the 
disability evaluation assigned by the agency of original 
jurisdiction for his PTSD.  A rating decision in November 
2005 then granted an increased evaluation of 50 percent for 
PTSD, effective June 26, 2003, based on the reported findings 
of a VA psychiatric examination in March 2005.  A veteran 
generally will be presumed to be seeking the maximum benefit 
allowed by law and regulation.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).  Neither the veteran nor his representative 
have withdrawn his appeal on the issue of entitlement to an 
increased evaluation for PTSD.

The issues of entitlement to service connection for headaches 
and a cervical spine disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  An unappealed RO decision in May 1971 denied entitlement 
to service connection for headaches.

2.  Additional evidence received since May 1971 relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for headaches and raises a reasonable 
possibility of substantiating the claim.

3.  An unappealed RO decision in May 1994 denied entitlement 
to service connection for skin rash.

4.  Additional evidence received since May 1994 relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for skin rash but does not raise a 
reasonable possibility of substantiating the claim.

5.  The veteran's left knee is stable and has full range of 
motion; disability of the veteran's left knee is primarily 
manifested by pain on heavy and extended use which is 
productive of some limitation of motion of the knee.

6.  The veteran's PTSD is primarily manifested by intrusive 
thoughts and nightmares of combat; the disability is not 
manifested by suicidal ideation, abnormal thinking, or 
disruptive behavior and is productive of no more than 
moderate social and occupational impairment. 


CONCLUSIONS OF LAW

1.  An RO decision in May 1971, denying entitlement to 
service connection for headaches, is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  Additional evidence received since May 1971is new and 
material, and the claim for service connection for headaches 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).

3.  An RO decision in May 1994, denying entitlement to 
service connection for skin rash, is final.  38 U.S.C.A. 
§ 7105 (West 2002).

4.  Additional evidence received since May 1994 is not new 
and material, and the claim for service connection for skin 
rash is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).

5.  The criteria for entitlement to an evaluation in excess 
of 10 percent for residuals of a left knee injury, status 
post surgical removal of cartilage, with arthritis, are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 
5261 (2006); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

6.   The criteria for entitlement to an evaluation in excess 
of 50 percent for PTSD are not met.  38 U.S.C.A. §§  1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2006); Mauerhan v. Principi, 16 Vet. App. 436, 441-443 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist.  The Veterans Claims 
Assistance Act of 2000 (VCAA) and regulations promulgated to 
implement the VCAA describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.

In this case, with regard to the claims decided herein, VA 
has fulfilled the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters sent to 
the veteran in August 2003 and August 2004 by the RO 
satisfied the statutory and regulatory duty to notify 
provisions.  VA has afforded the veteran multiple medical 
examinations for disability evaluation purposes.  There is no 
indication in the record that additional evidence material to 
the issues decided herein which is not part of the veteran's 
claims file is available.  Therefore, the Board finds that VA 
has met the duties to notify and to assist required by law as 
to the claims decided herein.  In view of the fact that the 
veteran and his representative have had ample opportunity 
during the pendency of this appeal to submit evidence and 
argument in support of his claims, the timing of the VCAA 
notices provided to the veteran was in no way prejudicial to 
him.    

Attempt To Reopen Claim of Entitlement to Service Connection 
for Headaches.  Service connection means that the facts, 
shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if preexisting such 
service, was aggravated by service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2006).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2006).

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1) (2006).

Service connection presupposes a diagnosis of a current 
disease.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The law provides that, except as provided in 38 U.S.C.A. 
§ 5108, when a claim is disallowed by an agency of original 
jurisdiction, the claim may not thereafter be reopened and 
allowed and a claim based upon the same factual basis may not 
be considered.  38 U.S.C.A. § 7105 (West 2002).  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).

The veteran submitted his petitions to reopen his claims of 
service connection for a headaches and a skin rash in June 
2003.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).   For purposes of reopening a 
claim, the credibility of newly submitted evidence is 
generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992) (in determining whether evidence is new and 
material, "credibility" of newly presented evidence is to 
be presumed unless evidence is inherently incredible or 
beyond competence of witness).

The evidence of record at the time of the rating decisions in 
November 1970 and May 1971 which denied the veteran's claim 
of entitlement to service connection for headaches included 
his service medical records, which showed the following: when 
he was seen at a service department medical facility in May 
1969, the veteran complained of having had headaches since 
his return to the continental United States in November 1968 
from Vietnam; in June 1969, the veteran complained of having 
a persistent, throbbing headache in the temporal region for a 
week, and the medication Darvon was prescribed; and at a 
medical examination in January 1970 for release from active 
duty, the veteran's head and his neurological system were 
reported as normal.  

The evidence of record in November 1970 and May 1971 also 
included a copy of VA Form 29-4364, Application For National 
Service Life Insurance, signed by the veteran in August 1970, 
approximately eight months after his separation from active 
service, on which he stated that he had had severe or 
frequent headaches and that he had been treated for severe 
headaches during service in 1969. 

The evidence of record in November 1970 and May 1971 also 
included the report of a VA medical examination in September 
1970 at which the veteran complained of having intermittent 
headaches and "nervousness" since his return from Vietnam.  

The evidence of record at the time of the rating decisions in 
November 1970 and May 1971 which denied the veteran's claim 
of entitlement to service connection for headaches also 
included lay statements by two individuals who said that they 
knew the veteran both before and after his military service.  
The lay statements were to the effect that prior to the 
veteran's service the persons making the statements were not 
aware that he was having any headaches.

The bases of the RO's rating decisions in November 1970 and 
May 1971 denying entitlement to service connection for 
headaches were that headaches of which the veteran complained 
during his period of active service, documented in his 
service medical records, had been transitory and that he did 
not currently have headaches which were a "pathological 
entity."

The additional evidence added to the record since May 1971 
concerning the veteran's psychiatric status includes a 
statement by a private physician, a VA outpatient mental 
health clinic treatment note, the report of a VA psychiatric 
examination, and a statement of opinion by a VA physician.

A private physician stated in writing that the veteran had 
been his patient from 1955 [when the veteran was eight years 
of age] until 1966 [his first full year of military service] 
and that he did not see the veteran in those years for 
headaches.

The private physician's statement is new but it is not 
material, because a basis of the prior disallowance of 
service connection for headaches was not that the veteran had 
a headache disorder which pre-existed his active service and 
was not aggravated by such service.  The private physician's 
statement is not material because it does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for headaches.  That is, it does not 
relate to the unestablished fact in the veteran's case of a 
chronic headache disorder developing during his period of 
active service or being etiologically related to an injury, 
illness, or event in service.  See 38 C.F.R. § 3.156(a) 
(2006).

At a VA outpatient mental health clinic in April 2004, the 
veteran stated to a VA staff psychiatrist that TCAs 
[tricyclic anti-depressants] prescribed for his "pain 
conditions" which included headaches had caused sleep 
difficulties in his case.  At a VA psychiatric examination in 
June 2004, the medical history provided by the veteran to the 
examining physician included "cluster headache" and the 
veteran's VA outpatient treatment records were noted to show 
that he was being prescribed medication for pain.

The VA treatment note and examination report in 2004 are new 
but are not material, because they show only current 
complaints of headache by the veteran and attempts by health 
care providers to treat those complaints and do not relate to 
the unestablished fact in the veteran's case of a chronic 
headache disorder developing during his period of active 
service or being etiologically related to an injury, illness, 
or event in service.  See 38 C.F.R. § 3.156(a) (2006). 

The final item of additional evidence concerning the 
veteran's complaints of having headaches is an undated 
statement which was received in October 2004 signed by an 
individual who identified herself as a former VA physician 
and who stated as follows:

The above mentioned veteran was in my care for many 
years while I served as a physician at the Orlando 
V.A.O.P.C. as it was the called.  On review of his 
active duty medical records from the USMC, and my 
knowledge of his past medical history, it is quite 
likely that his current headaches began while on active 
duty.

Assuming, without deciding, that the statement was in fact 
made by a former VA treating physician of the veteran and 
thus constitutes competent medical evidence, see 38 C.F.R. 
§ 3.159(a)(1), the Board finds that this statement of a 
medical opinion favorable to the veteran's claim for service 
connection for headaches is both new and material and is 
sufficient to reopen his claim.  See 38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2006).

Attempt To Reopen Claim of Entitlement to Service Connection 
for a Skin Rash.  The evidence of record at the time of the 
rating decision in May 1994 which denied the veteran's claim 
of entitlement to service connection for a skin rash included 
his service medical records, which showed that he was given 
Calamine lotion for a rash on his right knee and thigh in 
Vietnam in September 1967 and that at the examination for 
release from active duty in January 1970 his skin was 
evaluated as normal and no skin disease was found.  The 
evidence of record in May 1994 also included the veteran's 
certification on his August 1970 life insurance application 
that he did not have skin disease.  The evidence of record in 
May 1994 also included the report of a VA medical examination 
in September 1970 at which the veteran made no complaint 
concerning his skin and at which his skin was evaluated as 
normal.

The evidence added to the record since May 1994 includes a 
statement in writing by the veteran received in June 2003 
that he has a "chronic skin rash" and a statement in 
writing by him received in June 2006 that he is being treated 
at a VA outpatient clinic for skin rash.

The basis of the prior final denial of entitlement to service 
connection for skin rash in May 1994 was that the evidence of 
record at that time failed to show that the veteran had a 
chronic skin rash or that any such chronic skin rash was 
etiologically related to his active military service.  The 
additional evidence, consisting of the veteran's statements 
set forth above, while new, does not raise a reasonable 
possibility of substantiating his claim for service 
connection for chronic skin rash because, as a layman without 
medical training or expertise, the veteran is not qualified 
to provide a medical opinion on a question of diagnosis or on 
a question of medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Such being the case, the 
veteran's June 2003 and June 2006 statements lack probative 
value and are not material.  The additional evidence 
presented or secured since May 1994 does not, therefore, 
serve to reopen the claim for service connection for skin 
rash.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).

Increased Evaluation For Left Knee Disability.  Disability 
evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2006).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).

When there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture presented more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  

38 C.F.R. § 4.71a, Diagnostic Code 5257 (2006), pertaining to 
other impairment of a knee, provides that slight recurrent 
subluxation or lateral instability warrants an evaluation of 
10 percent.  Moderate recurrent subluxation or lateral 
instability warrants an evaluation of 20 percent.  An 
evaluation of 30 percent requires severe recurrent 
subluxation or lateral instability.

The words "slight", "moderate", and "severe' are not 
defined in the rating schedule. Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (2006).

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(2006).

The competent medical evidence of record does not show that 
the veteran has had any subluxation or instability of his 
left knee at any time during the pendency of his appeal on 
the issue of his entitlement to a disability evaluation 
higher than the 10 percent rating currently assigned for his 
service-connected left knee disability.  "Subluxation" is 
an incomplete or partial dislocation.  See Dorland's at 1596.  
At VA joints examinations in September 2003 and March 2005, 
the examining physicians found no instability and no history 
of dislocation or subluxation of the veteran's left knee.  
The veteran is thus not entitled to a compensable (10 
percent) evaluation for his left knee disability under the 
provisions of Diagnostic Code 5257.     

38 C.F.R. § 4.71a, Diagnostic Code 5003 provides that 
degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the joint or joints involved.

38 C.F.R. § 4.71a, Diagnostic Code 5260, pertaining to 
limitation of flexion of a leg, provides that flexion of a 
leg limited to 60 degrees warrants a non-compensable (zero 
percent) evaluation.  An evaluation of 10 percent requires 
flexion limited to 45 degrees.  An evaluation of 20 percent 
requires flexion limited to 15 degrees.  

38 C.F.R. § 4.71a, Diagnostic Code 5261, pertaining to 
limitation of extension of a leg, provides that extension of 
a leg limited to 5 degrees warrants a non-compensable 
evaluation.  An evaluation of 10 percent requires extension 
limited to 10 degrees.  An evaluation of 20 percent requires 
extension limited to 15 degrees.    

The VA physician who conducted the March 2005 VA joints 
examination of the veteran reported that VA X-rays of the 
veteran's left knee taken at that time showed arthritis in 
the patellofemoral, medial, and lateral compartments of the 
joint.  

Range of motion of the veteran's left knee at both the VA 
joints examination in September 2003 and the VA joints 
examination in March 2005 was found by the examiners to be 
from zero degrees to 140 degrees, which they described as 
full, or normal.  The veteran thus is not be entitled to a 
compensable (10 percent) evaluation for his left knee 
disability under the provisions of Diagnostic Codes 5260, 
5261.  

However, the VA examiner in September 2003 reported that the 
veteran stated that with "heavy activity" he had left knee 
pain and swelling and the examiner thought that flare-ups of 
left knee pain and swelling could decrease range of motion of 
the veteran's left knee "30-40 degrees" and thereby limit 
his ability to walk or run or twist his left knee.  

In addition, the VA examiner in March 2005 reported that the 
veteran stated that he had flare-ups of significant left knee 
pain/discomfort 3 or 4 times per month.  The VA examiner in 
March 2005 did not quantify any decrease in range of motion 
of the veteran's left knee which might result from flare-ups 
of pain.  He did conclude that, despite the flare-ups of left 
knee pain which the veteran was having, nevertheless, the 
veteran had "no significant disability" of his left knee.

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (2006).  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45 
(2006).  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2006).

A diagnostic code based on limitation of motion of a joint 
does not subsume 38 C.F.R. § 4.40 and 38 C.F.R. § 4.14, which 
prohibits rating the same disability under different 
diagnoses, does not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including during flare-ups.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

In this case, the appellant is not entitled by the level of 
disability found by the VA examining physicians in September 
2003 and March 2005 to a compensable (10 percent) evaluation 
by application of the schedular criteria of Diagnostic Codes 
5257, 5260, 5261, but the reported effect of his claimed 
flare-ups of left knee pain on heavy use of the left knee 
joint does warrant the minimum compensable rating of 10 
percent for the left knee joint by application of 38 C.F.R. 
§ 4.59 and the holding in DeLuca.  Assignment of a rating 
higher than 10 percent for the veteran's left knee disability 
would not be appropriate in the face of the VA examining 
physician's conclusion at the more recent VA joints 
examination in March 2005 that even with flare-ups of pain 
the veteran does not have a significant left knee disability, 
and entitlement to that benefit is not established.  See 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2006); 
DeLuca, supra.   

Increased Evaluation For PTSD.  The criteria for rating 
psychiatric disabilities were revised effective November 7, 
1996.  See 61 Fed. Reg. 52700 (Oct. 8, 1996).  The veteran 
filed his claim of entitlement to service connection for PTSD 
in June 2003.  Because the veteran filed his claim for 
service connection for PTSD (which was granted by the RO's 
rating action in July 2004) after the amendments effective in 
November 1996, the revised criteria apply in his case.

Under the revised criteria, 38 C.F.R. § 4.130, Diagnostic 
Code 9411, pertaining to PTSD, and a General Formula for 
Rating Mental Disorders, provide that a 50 percent evaluation 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

In Mauerhan v. Principi, 16 Vet. App. 436, 441-443 (2002), 
the United States Court of Appeals for Veterans Claims 
(Court) noted that the symptoms recited in the General 
Formula for Rating Mental Disorders of 38 C.F.R. § 4.130 
follow the phrase "such symptoms as" and that 'such as' 
means "for example" or "like or similar to."  The Court 
stated that the factors listed in the rating formula are 
"examples" of conditions which warrant particular ratings 
and that, without those examples, differentiating one 
evaluation from the next higher evaluation would be extremely 
ambiguous.  The Court stated that the VA Secretary, acting 
within his authority to adopt and apply schedule of ratings, 
chose to create a general rating formula for mental disorders 
and that the Secretary's use of the phrase "such symptoms 
as" followed by a list of examples provides guidance as to 
the severity of symptoms contemplated for each rating, in 
addition to permitting consideration of other symptoms, 
particular to each veteran and disorder, and the effect of 
those symptoms on the claimant's social and work situation.  
The Court held in Mauerhan that, in rating mental disorders, 
VA is to consider all symptoms of a claimant's condition 
which affect the level of occupational and social impairment, 
including, if applicable, those identified in the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV).  

The disability picture presented by the competent medical 
evidence of record in the appellant's case and by other 
credible evidence in his case does not more nearly 
approximate the criteria for a schedular evaluation of 70 
percent for PTSD than the schedular criteria for the 
currently assigned 50 percent evaluation.  

At VA psychiatric examinations in June 2004 and March 2005, 
the veteran indicated that he has a doctoral degree in 
hypnotherapy and that he earns money as a hypnotherapist and 
also from sales jobs.  He stated that he had never married 
and he has no close friends.  He claimed to have intrusive 
thoughts and nightmares concerning experiences he had in 
combat in Vietnam.  The June 2004 report noted that he "did 
receive a minor shrapnel wound."  He said that he is 
hyperalert.  He complained of having feelings of anxiety and 
depression.  He stated that he was seeing a counselor at a 
Vet Center.  He also said that in the past he had seen 
physicians at a VA mental health clinic who prescribed 
psychoactive medication for him but that he no longer took 
that medicine.

On mental status examinations by the two VA psychiatrists in 
June 2004 and March 2005, the veteran reportedly exhibited 
none of the symptoms listed in VA's General Formula for 
Rating Mental Disorders which would show an abnormal thought 
process or disruptive behavior, such as unprovoked 
irritability with periods of violence or obsessional rituals, 
and he gave no indication of having a history of such 
symptoms.  His personal appearance at the clinical 
psychiatric interviews in 2004 and 2005 was acceptable, and 
he had no suicidal ideation.  

On the question of his ability to establish and maintain 
effective work and social relationships, the veteran told the 
VA examiners in June 2004 and March 2005 that he has 
difficulty [which is indicative of impairment at the 50 
percent level under VA's General Formula for Rating Mental 
Disorders] and not that he has an inability to do so [which 
would be indicative of impairment at the 70 percent level 
under VA's General Formula for Rating Mental Disorders].

At the VA psychiatric examination in June 2004, the examining 
physician assigned the veteran a Global Assessment of 
Functioning (GAF) score of 54 and at the VA psychiatric 
examination in June 2004 the examining physician assigned a 
GAF score of 58.  The GAF scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
American Psychiatric Association, Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th ed. 1994).  A GAF score of 
54 or 58 denotes moderate psychiatric symptoms or moderate 
difficulty in social, occupational, or school functioning.

The moderate impairment which the veteran has had of 
occupational and social functioning attributable to his 
service-connected PTSD does not entitle him to a disability 
rating in excess of 50 percent, and entitlement to that 
benefit is not established.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2006); 
Mauerhan, supra.  

Benefit Of Doubt Doctrine.  As the preponderance of the 
evidence is against the veteran's claims denied by this 
decision, the benefit of the doubt doctrine does not apply on 
those issues.  38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

New and material evidence having been received, a claim of 
entitlement to service connection for headaches is reopened, 
and the appeal on that issue is granted only to that extent.

New and material evidence not having been received, a claim 
of entitlement to service connection for skin rash is not 
reopened.

Entitlement to an evaluation in excess of 10 percent for 
residuals of a left knee injury, status post surgical removal 
of cartilage, with arthritis, is denied.

Entitlement to an evaluation in excess of 50 percent for PTSD 
is denied. 


REMAND

A regulation implementing the VCAA, 38 C.F.R. § 3.159, 
relates to providing medical examinations or obtaining 
medical opinions.  38 C.F.R. § 3.159(c)(4) (2006) provides 
that: 

(i) In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  A medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but:
(A)	Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; 
(B)	Establishes that the veteran suffered an event, 
injury or disease in service, or has a disease or 
symptoms of a disease listed in 38 C.F.R. § 3.309, 
3.313, 3.316, and 3.317 manifesting during an 
applicable presumptive period provided the claimant has 
the required service or triggering event to qualify for 
that presumption; and 
(C)	Indicates that the claimed disability or symptoms 
may be associated with the established event, injury, 
or disease in service or with another service connected 
disability. 
(ii) Paragraph (4)(i)(C) could be satisfied by competent 
evidence showing post-service treatment for a condition, 
or other possible association with military service.  

The service medical records show that the veteran was 
hospitalized while in Vietnam in November 1967 for a fever 
and recurrent frontal headaches.  In May 1969 he was seen for 
complaints of nervousness and headaches since his return from 
Vietnam in October 1968.  He was again seen for complaints of 
persistent headache in June 1969.  There is evidence that he 
currently suffers from headaches and a physician has offered 
an opinion that it is quite likely that his current headaches 
began while he was on active duty.  An examination is 
necessary to clarify the nature of any chronic headache 
disorder which may now be present and to determine if any 
current headache disorder began during service or is related 
to any incident of such service, to include the service-
connected PTSD.

With regard to the veteran's claim of entitlement to service 
connection for a cervical spine disorder, his service medical 
records reveal that, in May 1969, he was seen by a service 
department physician who noted that he was complaining of 
"nervousness", tremors of the extremities, heart 
palpitations, and occasional cervical [neck] pain.  The 
treating physician performed a physical examination of the 
veteran the findings of which included "neck supple."  The 
veteran's service medical records are negative for any 
finding by a physician or other health care provider of any 
abnormality or any disorder of the cervical segment of the 
veteran's spine.  At the medical examination for release from 
active duty in January 1970, the veteran's spine and other 
musculoskeletal system were reported as normal.  

At the VA examination in September 1970, the veteran 
complained of left knee pain, of headaches, and of 
nervousness.  He made no complaint to the examining physician 
of neck pain, neck stiffness, or any neck symptom or problem.  
The examiner's report of the orthopedic examination of the 
veteran which he conducted included the finding: "There is 
no deformity or restriction of motion of the cervical or 
dorsolumbar spine."  

However, in a statement received in March 2004, the veteran 
stated as follows:

I have suffered "neck pain" since active duty, my 
VAHCC records confirm treatment for "neck pain".  
Condition began on active duty, have current disability 
that is as likely as not related to active service.  
Request direct SC.  I am claiming this disability is 
Combat related and request consideration under 
provisions of 38 USC 1154(b).  My initial injury was 
while forward deployed at a "fire base" and injury 
occurred when diving for a "fox hole" during a rocket 
attack .  Treated w/"APCs" by Corpsman and sent back 
to work.

It is noted that "APC" is aspirin, phenacetin, and 
caffeine.  Phenacetin is an analgesic, that is, a pain 
reliever.  See Dorland's at 67, 1274

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2006).  Pertinent case law provides, 
however, that 38 U.S.C.A. § 1154(b) does not create a 
presumption of service connection for a combat veteran's 
alleged disability, and that the veteran is required to meet 
his evidentiary burden as to service connection such as 
whether there is a current disability or whether there is a 
nexus to service which both require competent medical 
evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996).

The veteran's Department of Defense (DD) Form 214, separation 
document, shows that he was awarded the Combat Action Ribbon, 
demonstrating that he did engage in combat with the enemy in 
Vietnam. 

Although there is in the record before the Board no medical 
evidence of a diagnosis of a disorder of the veteran's 
cervical spine, in a statement received in January 2006, the 
veteran indicated that he has been receiving treatment at a 
VA outpatient clinic for a "cervical spine condition."  
That statement by the veteran, coupled with his March 2004 
account of an injury to his cervical spine in Vietnam and his 
status as a decorated combat veteran, considered in light of 
the statutory presumption of 38 U.S.C.A. § 1154(b), establish 
that he sustained some injury to his neck during his active 
military service.  Under these circumstances, and in order to 
fulfill VA's duty to assist pursuant to the VCAA and its 
implementing regulations, the records of any post-service VA 
medical treatment of the veteran for cervical spine 
complaints must be obtained and the provisions of 38 C.F.R. 
§ 3.159(c)(4) require VA to attempt to obtain a medical 
opinion on the medical question of whether any current 
cervical spine disability which the veteran may have is 
etiologically related to the claimed in-service injury, and 
this case will be remanded for that purpose.         

Accordingly, the case is REMANDED for the following action:

1.  The AMC should attempt to obtain any 
and all records of treatment of the 
veteran for headaches and cervical spine 
complaints at VA medical facilities in 
the Orlando, Florida, area.  In making 
this records request, the AMC must comply 
with the provisions of 38 C.F.R. 
§ 3.159(c)(2) (2006).

2.  The AMC should then arrange for the 
veteran to be scheduled for an 
examination to evaluate his headaches by 
a physician with appropriate training and 
expertise.  It is imperative that the 
examiner review the pertinent medical 
records, to include in-service and post-
service records, and other documents in 
the claims file.  After the records 
review and a clinical examination of the 
veteran, the examining physician should 
respond to the following question:  Is 
there at least a 50 percent probability 
or greater that the veteran's current 
headache disorder, if found, began during 
his military service or is etiologically 
related to any incident of such service, 
to include the service-connected PTSD?  A 
rationale should be stated by the 
examiner for all opinions expressed.

3.  The AMC should also arrange for the 
veteran to be scheduled for an 
examination of his cervical spine by a 
physician with appropriate training and 
expertise.  It is imperative that the 
examiner review the pertinent medical 
records, to include in-service and post-
service records, and other documents in 
the claims file.  After the records 
review and a clinical examination of the 
veteran, the examining physician should 
respond to the following question: Is 
there at least a 50 percent probability 
or greater that the veteran's current 
disorder of the cervical spine, if found, 
is etiologically related to an injury 
which he sustained during active duty 
service?  A rationale should be stated by 
the examiner for all opinions expressed.

4.  The AMC should then re-adjudicate the 
remanded claims based on a consideration 
of all of the evidence of record.  If any 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided with an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  He 
does, however, have the right to submit additional evidence 
and argument on the matter which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals 




 Department of Veterans Affairs


